Citation Nr: 0215851	
Decision Date: 11/06/02    Archive Date: 11/14/02

DOCKET NO.  99-15 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for arthritis and, if so, entitlement to service 
connection for arthritis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel



INTRODUCTION

The appellant had active service from September 1968 to April 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  In that determination, the RO declined 
to reopen a previously denied claim of service connection for 
arthritis.  

In February 2001, the Board remanded this case because the 
appellant had indicated that he wanted to testify at a 
hearing before a traveling Member of the Board.  In December 
2001, the appellant withdrew this request.  

This case has been advanced on the docket because 
administrative error resulted in significant delay in 
docketing the appeal.  See 38 C.F.R. § 20.900(c) (2002).


FINDINGS OF FACT

1.  A Board decision dated in January 1998 denied the 
appellant's claim of entitlement to service connection for 
generalized arthritis.  

2.  Evidence submitted since the January 1998 Board decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The January 1998 Board decision denying the appellant's 
claim of entitlement to service connection for generalized 
arthritis is final.  38 U.S.C.A. §§ 7103(a), 7104(a) (West 
Supp. 2002); 38 C.F.R. § 20.1100 (2002).  

2.  Evidence submitted since the January 1998 Board decision 
is not new and material; thus, the requirements to reopen the 
claim have not been met.  38 U.S.C.A. § 5108 (West 1991); 38 
C.F.R. § 3.156(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156, 3.159, and 3.326) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Claims 
to reopen previously finally-denied claims are the exception.  
If a claim to reopen was pending on August 29, 2001 (as this 
claim was), the changes made to the regulations pertaining to 
such claims do not apply to it.  Id.  Whereas VA regulations 
are binding on the Board, 38 C.F.R. § 20.101(a) (2002), the 
Board in this decision will apply the regulations 
implementing the VCAA as they pertain to the claim at issue, 
and the Board will apply the previous version of 38 C.F.R. 
§ 3.156 to this claim.

The United States Court of Appeals for Veterans Claims 
(Court) in Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
interpreted VA's obligations under the VCAA, noting that a 
claimant was defined under the Act as "any individual 
applying for, or submitting a claim for, any benefit under 
the laws administered by the Secretary."  38 U.S.C.A. § 
5100.  The Court therefore concluded that a person attempting 
to reopen a previously and finally denied claim is a claimant 
under the VCAA.  Quartuccio, 16 Vet. App. at 187.  Thus, 38 
U.S.C.A. § 5103(a), as amended by the VCAA, applies to those 
claimants who seek to reopen a claim by submitting new and 
material evidence pursuant to 38 U.S.C.A. § 5108.  Id.  The 
provisions of 38 U.S.C.A. § 5103(a) state that upon receipt 
of a complete or substantially complete application, VA must 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, VA must notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be obtained by VA.  

The claim here involves a request to reopen a previously 
denied claim, and there is no issue as to whether it is 
substantially complete.  38 U.S.C.A. §5102 (West Supp. 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(b)(2)); 38 C.F.R. 
§§ 3.150(a), 3.151(a) (2001).  The appellant originally filed 
the appropriate form seeking to establish entitlement to 
service connected compensation in February 1993.  
Accordingly, when he later submitted statements seeking to 
reopen the previously denied service-connection claim, that 
informal claim did not require submission of another formal 
application.  See 38 C.F.R. § 3.155(a) (2001).  There is thus 
no issue as to providing the appropriate form or instructions 
for completing it.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159(b)).  When the 
veteran filed the statement accepted by the RO as a claim to 
reopen in March 1999, he filed it first at the Board of 
Veterans' Appeals as a motion for reconsideration of a 
January 1998 Board decision.  The Board's Vice Chairman 
denied the motion and advised the veteran that the medical 
evidence he submitted would be forwarded to the RO for it to 
determine whether the evidence was new and material to reopen 
his claim.  The Board thereby informed him that it was his 
responsibility to submit new and material evidence.  

The RO sent the appellant a letter in June 1999 informing him 
of its decision and of the requirements for showing service 
connection.  An August 1999 statement of the case informed 
the appellant what was required to reopen his claim and the 
evidence considered.  Following the Board's February 2001 
remand, the RO sent the appellant an April 2001 letter 
discussing the requirements of the VCAA and VA's notification 
and assistance obligations.  The veteran and his 
representative had an informal conference with a decision 
review officer (DRO) at the RO in December 2001.  At this 
time, the veteran reported that he was treated for arthritis 
at VAMC Nashville between April 1970 and December 1971.  The 
veteran had previously contended such treatment in an August 
1999 statement.  While there is no letter of record notifying 
the veteran of VA's responsibility to attempt to retrieve 
such records, the lack of such a letter is, at most, harmless 
error in this case.  That is because the veteran himself 
indicated his knowledge that such records were important to 
his claim, the matter was discussed and memorialized in the 
DRO conference report, and the RO, in fact, undertook efforts 
to retrieve the alleged records.  Accordingly, the lack of a 
letter telling the veteran that it was VA's responsibility to 
obtain his VA treatment records is of no significance.  

In the July 2002 supplemental statement of the case, the RO 
listed the evidence considered, the legal criteria for 
evaluating the claim, and the analysis of the facts as 
applied to those criteria, thereby again informing the 
appellant of the information and evidence necessary to 
substantiate the claim.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio, 16 Vet. App. at 187.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the claimant 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  
The appellant provided private medical records with his March 
1999 claim to reopen, and the RO has requested and received 
all available VA treatment records.  The only records 
identified by the appellant that have not been obtained are 
those of alleged treatment for arthritis at VAMC Nashville 
within the first year after service.  However, these records 
have been requested twice, and the earliest records available 
have been associated with the claims file.  These are dated 
in 1976, not within a year of service.  The Board finds that 
the appellant's reports of treatment at VAMC Nashville for 
arthritis within the first year after service lack 
credibility for several reasons.  First, when he filed his 
original application for compensation in February 1993, he 
stated that he had been treated for arthritis for the past 
year and a half at VAMCs Nashville and Murfreesboro.  When he 
had a hearing before a Member of the Board on that original 
claim in November 1993, he alleged that he had undergone 
hearing evaluation at VAMC Nashville about two years after 
service.  He asserted then that he was told he had arthritis 
in service, and he did not go to a doctor after service for 
arthritis until about two years previously.  It was not until 
August 1999 that the veteran alleged that he had been treated 
within a year of service at the Nashville VAMC for arthritis.  
The Board finds this assertion wholly incredible and 
inconsistent with his previous reports that he began 
receiving VA treatment about a year and a half prior to his 
1993 claim and controverted by the evidence that the earliest 
Nashville treatment record is a 1976 record showing a request 
for hearing evaluation.

VA has undertaken all necessary and reasonable efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim for the benefit sought.  

On appellate review, the Board sees no areas in which further 
development may be fruitful.  The requirements of the VCAA 
have been substantially met by the RO, and there would be no 
possible benefit to remanding this case to the RO.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of this 
appeal, without referral to the RO for initial consideration 
under VCAA, poses no harm or prejudice to the appellant.  
See, e.g.,  Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92.  Additionally, the Board's consideration of 
the VCAA regulations in the first instance is not prejudicial 
to the appellant because the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

II.  Analysis

The Board denied the veteran's claim of entitlement to 
service connection for generalized arthritis in January 1998.  
Decisions on appeal to the Secretary are made by the Board 
and are final unless reconsideration is ordered by the 
Chairman.  38 U.S.C.A. §§ 7103(a) and 7104(a) (West Supp. 
2002); 38 C.F.R. § 20.1100 (2002).  The appellant moved the 
Board for reconsideration of this decision.  The Vice 
Chairman, in May 1999, denied the motion.  

When a claim is disallowed by the Board, the claim may not be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7104(b) (West 
1991).  In order to reopen a claim which has been previously 
finally denied, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  "The Board does 
not have jurisdiction to consider [the previously adjudicated 
claim] unless new and material evidence is presented, and 
before the Board may reopen such a claim, it must so find."  
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The 
Board is neither required nor permitted to analyze the merits 
of a previously disallowed claim if new and material evidence 
has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 
171 (1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998).  

In regulations adopted pursuant to the VCAA, the definition 
of new and material evidence has been changed from that in 
effect when the Hodge decision was made.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).  However, the new regulatory 
definition is effective only for claims to reopen received on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).  This claim to reopen having been received prior to 
August 29, 2001, the following regulation defines new and 
material evidence:  

New and material evidence means evidence not 
previously submitted to agency decisionmakers which 
bears directly and substantially upon the specific 
matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (2001) (emphasis in the original).  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 
284 (1996).  Thus, evidence submitted since the January 1998 
Board decision is of concern for the purpose of reopening 
this claim.  For the purpose of determining whether evidence 
is new and material, its credibility is generally presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a) (2001).  At the least, it is reasonable to require 
evidence submitted since June 1998 to "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge , 155 F.3d at 1363.  

The Board, in the January 1998 decision, reviewed the claims 
file, discussed the requirements for proving the claim, and 
reported the following evidence from the claims file that was 
relevant to the claim:  

Service medical records indicate that in June and 
July 1969, the veteran was seen for a muscle strain 
in the left arm after lifting weights.  The veteran 
fell and hit his back in November 1969 and suffered 
a back strain at that time.  In January 1970, the 
veteran was treated for injury and a possible 
broken finger of the right hand.  There are no 
service medical records associated with the claims 
file which contain any evidence referable to 
generalized arthritis.  

A VA hospital report of hospitalization in January 
and February 1992 contains a diagnosis of arthritis 
of both hands.  

The report of a March 1993 VA examination indicates 
that the veteran had complaints of recurrent pain 
in his hands, elbow, lower back, knee and ankle, 
with occasional swelling of the wrists.  On 
examination, the examiner found a full range of 
motion of all the peripheral joints except in the 
distal phalanx of all the fingers, which 
demonstrated minimal restriction of extension.  The 
tip of the fingers could fully approximate the 
median transverse fold of the left palm but only to 
5 [millimeter] from the right palm.  The tip of the 
thumb was able to fully approximate the fingers 
bilaterally.  The report contains a diagnosis of 
polyarthralgias of undetermined etiology.  

In light of this evidence, the Board held that the appellant 
had not presented any competent evidence of generalized 
arthritis related to service.  It reasoned that while various 
VA and private medical records reflected treatment in the 
1990s for different medical conditions and disorders, the 
record did not contain medical evidence linking any current 
generalized arthritis disorder to service or evidence to 
confirm that the disease was compensably disabling within one 
year after service.  The Board noted that, although the 
appellant argued that he suffered generalized arthritis due 
to service, he lacked the medical expertise to offer such an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The evidence received into the record after the January 1998 
Board decision includes private clinical records from July to 
September 1998 noting paresthesias of the hands, low back 
pain, and cervical pain.  Also of record are VA clinical 
records from March 1999 to December 2001 indicating that the 
appellant had degenerative joint disease of multiple sites, 
including the shoulders and hands; degenerative joint and 
disc disease of the lumbar spine and cervical spine; gouty 
arthritis; a pain disorder; and mild osteoarthritis of the 
left ankle.  

These clinical records are new, in the sense that they were 
not before the Board at the time of the January 1998 
decision.  They are not material, however, as they do not 
provide probative evidence as to the etiology of the claimed 
arthritic disability.  They specifically do not provide 
probative evidence of a link between the current disorder and 
active service.  The one clinical record that discussed the 
possible history of the appellant's complaints, the 
VA psychological clinical record in October 2000, revealed a 
pain disorder and indicated that the appellant had stated the 
disorder began in 1967.  This evidence is simply a 
transcription by a medical examiner of what the veteran said, 
unenhanced by any additional medical comment by that 
examiner.  As such, it does not comprise probative evidence 
on diagnosis of a disease entity in service or of nexus 
between a current disease and service.  A bare transcription 
of a lay history is not transformed into probative evidence 
merely because the transcriber happens to be a medical 
professional.  LeShore v. Brown, 8 Vet. App. 406, 408-10 
(1995).  The Board notes that the appellant had a current 
arthritic disorder in January 1998, and thus these more 
recent medical statements attesting to a current disorder are 
at best cumulative of evidence previously before the Board.  
Because these aspects of the statements are cumulative, they 
are not material evidence.  

The new evidence is not so significant to the issue in this 
case that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a) (2001).  As the 
additional evidence submitted since the January 1998 Board 
decision is not both new and material, the application to 
reopen must be denied.  


ORDER

The application to reopen a claim of entitlement to service 
connection for arthritis is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

